 Case: 2:15-cr-00228-MHW Doc #: 33 Filed: 03/01/19 Page: 1 of 1 PAGEID #: 196




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America,

      V.                                            Case No. 2:15-cr-228

John P. Raphaei,                                    Judge Michael H. Watson

      Defendant.

                                      ORDER

      The Court terminated Defendant's supervision on October 29, 2018.

Defendant has moved for a retum of his passport, which he surrendered to the

Cierk's office as part of his conditions of pretriai reiease. Defendant's motion is

GRANTED. The Cierk shaii reiease Defendant's passport to Defendant.

      IT IS SO ORDERED.




                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
